      Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1269 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13   COMMERCE POINT CAPITAL, INC.,                     Case No.: 19-CV-556 W (LL)
14                                    Plaintiff,
                                                       ORDER GRANTING MOTION FOR
15   v.                                                LEAVE TO FILE COUNTERCLAIM
                                                       [DOC. 43]
16   FIRST DATA CORPORATION, et al.,
17                                 Defendants.
18
19
20         Pending before the Court is Defendants’ motion for leave to file a counterclaim
21   against Plaintiff pursuant to Federal Rule of Civil Procedure 15(a)(2). Plaintiff opposes.
22         The Court decides the matters on the papers submitted and without oral argument
23   under Civil Local Rule 7.1(d)(1). For the reasons stated below, the Court GRANTS the
24   motion [Doc. 43].
25   //
26   //
27   //
28

                                                   1
                                                                                  19-CV-556 W (LL)
     Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1270 Page 2 of 7



 1   I.    BACKGROUND
 2         On July 18, 2018, Plaintiff filed its initial complaint in California state court
 3   alleging breach of contract and various tort claims relating to the alleged breach.
 4         On March 26, 2019, Defendants removed the action to this Court. (See Notice of
 5   Removal [Doc. 1].) On April 2, 2019, Defendants filed two motions to dismiss. Both
 6   motions were denied as moot in light of Plaintiff filing an amended complaint. Plaintiff
 7   subsequently filed a second amended complaint (“SAC”). In response to Plaintiff’s SAC,
 8   Defendants filed three motions to dismiss. (FDC MTD [Doc. 17]; FDMS MTD [Doc.
 9   18]; Wells Fargo MTD [Doc. 21].)
10         On December 20, 2019, the Court denied FDC and Wells Fargo’s motions [Docs.
11   17, 21] and granted in part and denied in part FDMS’s motion [Doc. 18]. On January 24,
12   2020, Defendants filed their Answer to the SAC. (Answer [Doc. 35].)
13         On April 3, 2020, Magistrate Judge Lopez issued a scheduling order that set a
14   deadline for filing any motions to join other parties, amend the pleadings, or to file
15   additional pleadings by June 1, 2020. (Scheduling Order [Doc. 50] ¶ 2.)
16         On March 19, 2020, Defendants FDMS and Wells Fargo moved for an order
17   granting leave to file a counterclaim pursuant to Federal Rule of Civil Procedure 15(a).
18   (Mot. for Leave to File Countercl. [Doc. 43].) On April 6, 2020, Plaintiff filed an
19   Opposition to Defendants’ motion for leave to file a counterclaim asserting multiple
20   reasons why leave should not be granted. (Pl.’s Opp’n [Doc. 51].) On April 13, 2020,
21   Defendants filed their Reply. (Defs.’ Reply [Doc. 52].)
22
23   II.   LEGAL STANDARD
24         The decision about whether to grant leave to amend rests in the sound discretion of
25   the district court. Pisciotta v. Teledyne Industries, Inc., 91 F.3d 1326, 1331 (9th Cir.
26   1996). However, under Federal Rule of Civil Procedure 15(a)(2), leave “shall be freely
27   given when justice so requires.” Fed. R. Civ. P. 15(a). Factors considered in assessing
28   the propriety of a motion for leave to amend are: (1) bad faith; (2) undue delay; (3)

                                                   2
                                                                                    19-CV-556 W (LL)
     Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1271 Page 3 of 7



 1   prejudice to the opposing party; (4) futility of amendment; and (5) whether the plaintiff
 2   has previously amended the complaint. Johnson v. Buckley, 356 F.3d 1067, 1077 (9th
 3   Cir. 2004). The party opposing leave to amend bears the burden of demonstrating why
 4   leave should be denied. DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir.
 5   1987).
 6          Federal Rule of Civil Procedure 13(e) provides that “[t]he court may permit a party
 7   to file a supplemental pleading asserting a counterclaim that matured or was acquired by
 8   the party after serving an earlier pleading.” The same factors used to assess the propriety
 9   of granting leave to amend a pleading also apply when a party seeks leave to file a
10   counterclaim. See Nunes v. Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004); Hip Hop
11   Beverage Corp. v. Ric Representacoes Importacao E Comercio, Ltd., 220 F.R.D. 614,
12   620 (C.D. Cal. 2003) (explaining “courts presented with motions for leave to amend a
13   pleading to add an omitted counterclaim ‘generally adhere [] to the liberal amendment
14   policy of Rule 15’ in deciding whether to grant the requested leave”) (citations omitted);
15   Kuschner v. Nationwide Credit, Inc., 256 F.R.D. 684, 689 (E.D. Cal. 2009) (“If leave to
16   file a counterclaim has been timely sought under Rule 13(e), the court should grant it
17   applying the same standard as that of an amendment under Rule 15.”).
18
19   III.   DISCUSSION
20          Defendants seek leave to file a counterclaim to recover processing fees for the
21   years 2018 and 2019 under the same contract that forms the basis of Plaintiff’s claims in
22   the SAC. As part of the contract, Defendants allege Plaintiff agreed to generate fees at
23   least equal to 90% of the fees paid during the year previous. (Mot. for Leave to File
24   Countercl. [Doc. 43] 2:8–11.) Failure to do so required Plaintiff to pay Defendants the
25   difference. (Id. 2:11–13.) Defendants allege Plaintiff failed to generate sufficient fees in
26   2018 and 2019 and subsequently breached the contract by failing to pay Defendants the
27   difference in processing fees for those years. (Id. 2:14–3:9.) Neither party disputes that
28

                                                  3
                                                                                   19-CV-556 W (LL)
     Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1272 Page 4 of 7



 1   Defendants’ claim is a compulsory counterclaim per Federal Rule of Civil Procedure
 2   13(a).
 3            As stated above, courts consider the following factors in determining whether to
 4   grant leave to file a counterclaim: (1) whether the party seeking to file the counterclaim
 5   has acted in bad faith; (2) undue delay; (3) whether the opposing party will be unduly
 6   prejudiced; and (4) the futility of the amendment. Johnson v. Buckley, 356 F.3d at 1077.
 7   The Court will take each factor in turn.
 8
 9            A.    Bad Faith
10            Courts evaluate bad faith by determining whether the moving party seeks to
11   prolong meritless litigation by adding baseless legal theories or if there is any evidence of
12   wrongful motive. Griggs v. Pace Am. Grp., Inc., 170 F.3d 877, 881 (9th Cir. 1999).
13   Plaintiff argues Defendants’ proposed counterclaim is a ploy to protract litigation. (Opp’n
14   [Doc. 51] 6:13–14.) At this stage of proceedings, the Court is disinclined to posit such a
15   motive.
16            Here, neither party disputes that Defendants’ claim is a compulsory counterclaim
17   per Federal Rule of Civil Procedure 13(a). It arises out of the same contract as Plaintiff’s
18   claims and rests on similar facts as Defendants’ Answer. Further, Defendants posit that
19   the counterclaim did not accrue in part until after Defendants filed their Answer. Given
20   that Defendants filed the motion less than two months after the Answer and prior to any
21   discovery, it cannot be clearly established that Defendants are attempting to protract
22   meritless litigation. Therefore, this factor weighs in favor of granting leave to file the
23   counterclaim.
24
25            B.    Undue Delay
26            “Undue delay is delay that prejudices the nonmoving party or imposes unwarranted
27   burdens upon the court.” Fresno Unified Sch. Dist. v. K.U. ex rel. A.D.U., 980 F. Supp.
28   2d 1160, 1176 (E.D. Cal. 2013). The nonmoving party is prejudiced when amendment

                                                   4
                                                                                    19-CV-556 W (LL)
     Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1273 Page 5 of 7



 1   would increase their costs unnecessarily or hinder their ability to adequately respond to
 2   the new claim. Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir.
 3   1990).
 4         Plaintiff argues Defendants knew or should have known the facts regarding the
 5   counterclaim and that there was no justification for the delay in pursuing it. Defendants
 6   assert the counterclaim did not arise in part until after Defendants filed their Answer.
 7         As stated above, Defendants filed the instant motion less than two months after the
 8   Answer and prior to any discovery. Indeed, Defendants filed the motion before the cutoff
 9   date established by the scheduling order for additional pleadings. Although Defendants
10   failed to include the counterclaim in their Answer, it may nevertheless be asserted now
11   because Defendants allege the counterclaim did not arise in part until after they filed their
12   Answer. Given the early state of this case and similarity in facts between Plaintiff’s
13   existing claims and Defendants’ prospective one, the Court is unconvinced that Plaintiff’s
14   ability to respond will be hindered by unnecessary costs or inadequate time.
15   Consequently, this factor weighs in favor of Defendants.
16
17         C.     Prejudice to the Opposing Party
18         Plaintiff argues inclusion of Defendants’ counterclaim at this point would require a
19   prejudicial shift in Plaintiff’s litigation strategy. Defendants retort that Plaintiff cannot
20   claim prejudice where Defendants filed the counterclaim before any significant matters
21   have taken place and where Plaintiff admits the facts supporting the counterclaim are
22   similar to those supporting Defendants’ affirmative defense for offset.
23         Of all the factors, consideration of prejudice to the opposing party carries the most
24   weight within the Ninth Circuit. See Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d
25   1048, 1052 (9th Cir. 2003) (“Absent prejudice, or a strong showing of any of the [other]
26   factors, there exists a presumption under Rule 15(a) in favor of granting leave to
27   amend.”). “In evaluating prejudice courts often consider whether relevant deadlines
28   would have to be continued as a result of the new pleading, the stage of discovery at the

                                                    5
                                                                                      19-CV-556 W (LL)
     Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1274 Page 6 of 7



 1   time of amendment, the extent to which additional discovery would have to be
 2   conducted, and the degree to which amendment may delay the proceedings.” Imblum v.
 3   Code Corp., No. 316CV02110CABAGS, 2017 WL 3594569, at *2 (S.D. Cal. Aug. 21,
 4   2017) (citing Johnson v. Serenity Transp., Inc., Case No. 14-cv-02004-JSC, 2015 WL
 5   4913266, at *5 (N.D. Cal. Aug. 17, 2015) (collecting cases)).
 6         Plaintiff has not adequately established that granting leave to add the counterclaim
 7   at this stage would require a drastic shift in litigation strategy. No deadlines would have
 8   to be continued, fact discovery has yet to begin, and very little additional discovery
 9   would have to be conducted given the similarity in facts supporting the counterclaim and
10   existing claims and affirmative defenses. Accordingly, the absence of prejudice weighs
11   in favor of granting leave to file the compulsory counterclaim.
12
13         D.     Futility of Amendment
14         A court may deny leave to amend if it appears to be futile or legally insufficient.
15   See Carrico v. City & Cty. of San Francisco, 656 F.3d 1002, 1008 (9th Cir. 2001). The
16   test of futility is the same standard used in considering the sufficiency of a pleading
17   challenged under Rule 12(b)(6).” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th
18   Cir. 1988), implied overruling on other grounds by Ashcroft v. Iqbal, 556 U.S. 662
19   (2009). A court must accept the allegations in the pleading as true in considering the
20   amendment. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996).
21         Plaintiff challenges Defendants’ motion on the grounds that the counterclaim
22   contradicts Defendants’ twenty-second affirmative defense, in which they argue
23   Plaintiff’s claims are or may be barred by the doctrine of accord and satisfaction. At the
24   same time, Plaintiff argues the counterclaim is redundant because Defendants have
25   alleged a fourth affirmative defense for offset. Finally, Plaintiff asserts that the
26   undisputed facts establish that this contract expired no later than August 31, 2013, and
27   that Defendants cannot now sue for damages accrued in 2018 and 2019.
28

                                                    6
                                                                                     19-CV-556 W (LL)
     Case 3:19-cv-00556-W-LL Document 56 Filed 06/04/20 PageID.1275 Page 7 of 7



 1         As an initial matter, that Defendants’ counterclaim contradicts an affirmative
 2   defense, or is redundant of others, is immaterial. Alternative pleadings are proper under
 3   Rule 8 of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 8(d)(3) (“A party may
 4   state as many separate claims or defenses as it has, regardless of consistency.”).
 5         Second, whether the contract at issue expired is not undisputed. Defendants allege
 6   Plaintiff renewed and extended the contract by continuing to perform pursuant to it. The
 7   Court is obligated to accept Defendants’ allegations as true at this stage. See Cahill, 80
 8   F.3d 337–38.
 9         Construing Defendants’ proposed counterclaim as true and drawing all reasonable
10   inferences therefrom in Defendants’ favor, the Court declines to find as a matter of law
11   that amendment would be futile. Any further arguments regarding the merits of the
12   underlying claim and disputed factual issues may be made via a motion to dismiss or at
13   the summary judgment stage.
14
15   IV.   CONCLUSION & ORDER
16         For the reasons stated above, the Court GRANTS Defendants’ motion for leave to
17   file the counterclaim [Doc. 43]. Defendant shall file the counterclaim on or before June
18   8, 2020.
19
20         IT IS SO ORDERED.
21   Dated: June 4, 2020
22
23
24
25
26
27
28

                                                  7
                                                                                   19-CV-556 W (LL)
